Exhibit 10.3
EMPLOYEE RESTRICTED STOCK UNIT AGREEMENT
RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) dated as of the Grant Date set
forth on Schedule A hereto, by and between RSC Holdings Inc., a Delaware
corporation (the “Company”), and the participant whose name appears on
Schedule A hereto (the “Participant”).
1. Grant of Restricted Stock Units. The Company hereby evidences and confirms
its grant to the Participant, effective as of the Grant Date, of the number of
restricted stock units specified on Schedule A hereto (the “Restricted Stock
Units”). Except as otherwise provided in this Agreement, this Agreement is
subordinate to, and the terms and conditions of the Restricted Stock Units
granted hereunder are subject to, the terms and conditions of the RSC Holdings
Inc. Amended and Restated Stock Incentive Plan (the “Plan”), which are
incorporated by reference herein. If there is any inconsistency between the
terms hereof and the terms of the Plan, except as specifically provided herein,
the terms of the Plan shall govern. Any capitalized terms used herein without
definition shall have the meanings set forth in the Plan.
2. Vesting of Restricted Stock Units. The vesting of the Restricted Stock Units
shall be as set forth on Schedule A hereto.
3. Settlement of Restricted Stock Units. Subject to Section 4 and Section 7(d),
the Company shall deliver to the Participant one Common Share in settlement of
each outstanding Restricted Stock Unit that has vested as provided on Schedule A
hereto on the applicable Delivery Date set forth on Schedule A hereto. Subject
to Section 4 and Section 7(d), such delivery shall be effectuated by either (A)
issuing one or more stock certificates evidencing the Common Shares to the
Participant, (B) registering the issuance of the Common Shares in the name of
the Participant through a book entry credit in the records of the Company’s
transfer agent or (C) in the event of settlement upon a Change in Control, a
cash payment equal to the Change in Control Price multiplied by the number of
vested Restricted Stock Units. No fractional shares of stock shall be issued in
respect of Restricted Stock Units. Fractional Restricted Stock Units shall be
settled through a cash payment equal to the Fair Market Value of the Common
Shares on the settlement date.
4. Securities Law Compliance.
(a) Notwithstanding any other provision of this Agreement, the Company shall not
be required to issue any shares of stock pursuant to this Agreement if the
Company reasonably determines that such issuance would be a violation of
applicable securities laws. As a condition to the issuance of shares of stock
pursuant to this Agreement, the Company may require the Participant to furnish
or execute such other documents as the Company shall reasonably deem necessary
to comply with or satisfy the requirements of Securities Act of 1933, as amended
(the “Securities Act”), applicable state or non-U.S. securities laws or any
other law.
(b) Notwithstanding any other provision of this Agreement, the Participant may
not sell the Common Shares acquired upon vesting of the Restricted Stock Units
unless such shares are registered under the Securities Act, or, if such shares
are not then so registered, such sale would be exempt from the registration
requirements of the Securities Act. The sale of such shares must

 

1



--------------------------------------------------------------------------------



 



also comply with other applicable laws and regulations governing the share and
Participant may not sell the Common Shares if the Company determines that such
sale would not be in material compliance with such laws and regulations.
(c) Any shares issued in respect of this Agreement shall have endorsed thereon
appropriate legends as determined by the Company
5. Participant’s Rights with Respect to the Restricted Stock Units.
(a) Restrictions on Transferability. The Restricted Stock Units granted hereby
are not assignable or transferable, in whole or in part, and may not, directly
or indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution upon the Participant’s death.
(b) No Rights as Stockholder. The Participant shall have no rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Common Shares corresponding to
the Restricted Stock Units granted hereby unless and until Common Shares are
issued to the Participant in respect thereof.
6. Adjustment in Capitalization. The number, class or other terms of any
outstanding Restricted Stock Units shall be adjusted by the Compensation
Committee to reflect any extraordinary dividend, stock dividend, stock split or
share combination or any recapitalization, business combination, merger,
consolidation, spin-off, exchange of shares, liquidation or dissolution of the
Company or other similar transaction affecting the Common Shares in order to
prevent the dilution or enlargement of benefits hereunder; provided, however,
that in the event the Restricted Stock Units that are the subject of this
Agreement are intended to be “performance-based compensation” for the purposes
of Section 162(m) of the Code, no adjustment pursuant to this Section 6 shall be
made if such adjustment would cause the Restricted Stock Units to not qualify as
such performance-based compensation. For the avoidance of doubt, in the event
that there is a Change in Control, the foregoing limitation on the authority of
the Compensation Committee shall not apply.
7. Miscellaneous.
(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.
(b) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries.
(c) Interpretation. The Compensation Committee shall have full power and
discretion to construe and interpret the Plan (and any rules and regulations
issued thereunder) and this Award.

 

2



--------------------------------------------------------------------------------



 



Any determination or interpretation by the Compensation Committee under or
pursuant to the Plan or this Award shall be final and binding and conclusive on
all persons affected hereby.
(d) Tax Withholding. Unless otherwise determined by the Board, on or before the
Delivery Date defined on Schedule A, the Participant shall deliver to the
Company full payment of any amounts required to satisfy the Company’s
withholding obligations related to the federal, state, local and foreign taxes
or other similar taxes, charges or fees which arise in connection with the
delivery of the Common Shares. Such payment may be made in one or more of the
following forms: (i) cash, or cash equivalents satisfactory to the Company in
United States dollars; or (ii) provided that on the Delivery Date the Common
Shares are publicly traded and quoted regularly in The Wall Street Journal,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Shares, results in either
the receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate withholding amount to the Company from the
sales proceeds. Additionally, the Board, in its sole discretion and subject to
such terms and conditions as it may establish, may permit the Participant to
elect to tender a whole number of Common Shares issuable pursuant to the
Restricted Stock Units to satisfy, in whole or in part, the Company’s
withholding obligations related to the federal, state, local and foreign taxes
or other similar taxes, charges or fees which arise in connection with the
delivery of the Common Shares. In no event shall any whole number of Common
Shares so tendered have a Fair Market Value, determined on the Delivery Date, in
excess of the minimum amount required to be withheld by law (or such lower
amount as may be necessary to avoid adverse accounting consequences with respect
to the Restricted Stock Units). Any adverse consequences to the Participant
arising in connection with such share withholding procedure shall be the
Participant’s sole responsibility.
(e) Forfeiture for Financial Reporting Misconduct. If the Company is required to
prepare an accounting restatement due to material noncompliance by the Company
with any financial reporting requirement under the securities laws, and if the
Participant knowingly or grossly negligently engaged in the misconduct or
knowingly or grossly negligently failed to prevent the misconduct as determined
by the Compensation Committee, or if the Participant is one of the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002, then the Participant shall forfeit and disgorge to the Company (i) any
Restricted Stock Units granted or vested and all gains earned or accrued due to
the sale of any Common Shares received in respect of the Restricted Stock Units
during the 12-month period following the filing of the financial document
embodying such financial reporting requirement and (ii) any Restricted Stock
Units that vested based on the materially non- complying financial reporting.
(f) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.
(g) Participant Acknowledgements. By entering into this Agreement and accepting
the Restricted Stock Units evidenced hereby, the Participant understands and
acknowledges: (A) that the Plan is discretionary in nature and may be suspended
or terminated by the Company at any time; (B) that the Award does not create any
contractual or other right to receive future grants of Awards; (C) that
participation in the Plan is voluntary; (D) that the future value of the Common
Shares is unknown and cannot be predicted with certainty; (E) that the Company
has advised that

 

3



--------------------------------------------------------------------------------



 



the Participant should seek independent professional advice regarding the tax
and financial consequences of the Restricted Stock Units; (F) that the Company
has not provided the Participant with any tax or financial advice relating to
the Restricted Stock Units; (G) that any tax or financial information provided
by the Company that relates to the Restricted Stock Units is for informational
purposes only and may not be relied upon by the Participant; (H) that, as of the
Grant Date, this Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the grant of the Restricted Stock
Units subject to this Agreement and supersede all prior oral and written
agreements on that subject; (I) that the value of the Restricted Stock Units
subject to this Agreement will not be included as compensation, earnings,
salaries, or other similar terms used when calculating the Participant’s
benefits under any employee benefit plan sponsored by the Company or any
Affiliate, except as such plan otherwise expressly provides; (J) that the
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans; (K) that the award
represented by this Agreement is unfunded such that the Participant’s rights
pursuant to this Agreement are those of an unsecured creditor of the Company
with respect to the Company’s obligation, if any, to issue shares pursuant to
this Agreement; (L) that nothing contained in this Agreement, and no action
taken pursuant to its provisions, will create or be construed to create a trust
of any kind or a fiduciary relationship between the Participant and the Company
or any other person; (M) that if the Participant is a “specified employee” as
defined in Section 409A of the Code, the provisions of Article XIV of the Plan
may apply; and (N) that the Participant has received a copy of the Plan and the
RSC Holdings Inc. Amended and Restated Stock Incentive Plan Prospectus.
(h) Limitation of Benefits. Section 9.3 of the Plan shall not apply to the
Restricted Stock Units. Instead, the following provisions of this Section 7(h)
shall apply to the Restricted Stock Units. If, whether as a result of
accelerated vesting, the grant of an Alternative Award, as described in
Section 9.2 of the Plan, or otherwise, the Participant would receive any
payment, deemed payment or other benefit that, by itself or together with any
other payment, deemed payment or other benefit the Participant may receive under
any other plan, program, policy or arrangement, would (1) constitute a
“parachute payment” under Section 280G of the Code, and (2) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code,
then, notwithstanding anything in this Agreement to the contrary, the payments,
deemed payments or other benefits such Participant would otherwise receive under
this Agreement and any other relevant agreement shall be equal to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
payment(s) or other benefits that would result in no portion of any such
payment(s) or other benefits being subject to such excise tax or (y) the largest
portion, up to and including the total, of the payment(s) or other benefits,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes and the excise tax (all computed at the
highest applicable marginal rate), results in the Participant’s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the payment(s) or other benefits may be subject to such excise
tax. If a reduction in payments and/or benefits is necessary, such reduction
shall occur in the manner that results in the greatest economic benefit to the
Participant. If more than one such manner of reduction of payments and/or
benefits pursuant to the preceding sentence will result in the same economic
benefit to the Participant, such payments and/or benefits shall be reduced pro
rata.
(i) Employee Data Privacy. The Participant understands that the Company, and/or
its Affiliates hold certain personal information about the Participant,
including but not limited to the

 

4



--------------------------------------------------------------------------------



 



Participant’s name, home address, telephone number, date of birth, national
social security or social insurance number, salary, nationality, job title, and
details of all Common Shares granted, cancelled, vested, unvested, or
outstanding (the “Personal Data”). Certain Personal Data may also constitute
“Sensitive Personal Data” within the meaning of applicable local law. Such data
include but are not limited to Personal Data and any changes thereto, and other
appropriate personal and financial data about the Participant. The Participant
hereby provides express consent to the Company and/or its Affiliates to collect,
hold, and process any such Personal Data and Sensitive Personal Data. The
Participant also hereby provides express consent to the Company and/or its
Affiliates to transfer any such Personal Data and Sensitive Personal Data
outside the country in which the Participant is employed or retained, including
the United States. The legal persons for whom such Personal Data are intended
are the Company, its Affiliates and any company providing services to the
Company or its Affiliates in connection with the administration of the Plan. The
Participant has been informed of the Participant’s right to access and correct
the Participant’s Personal Data by applying to the Company’s Human Resources
Department.
(j) Authorization of Electronic Delivery. By executing this Agreement,
Participant hereby consents to the delivery of information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws) regarding the Company and the Subsidiaries, the
Plan, this Agreement and the Restricted Stock Units via Company web site or
other electronic delivery. The Participant understands that any reference herein
to a “written” agreement or document shall include any agreement or document
delivered electronically or posted on the Company’s website, intranet, or
designated internet site and consents to such electronic delivery as a condition
of the grant of the Restricted Stock Units.
(k) Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
(l) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the Grant Date.

            RSC HOLDINGS INC.
      By:           Name:   Kevin J. Groman        Title:   SVP and General
Counsel   

 

5



--------------------------------------------------------------------------------



 



         

            PARTICIPANT:
                  Print Name:

   

 

6



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TIME-BASED VESTING
(Not intended to be performance-based compensation for Section 162(m) purposes)
Name of Participant:                                          
Restricted Stock Units: [insert]
Grant Date: [insert]
1. Definitions. For the purposes of this Schedule A, the following definitions
shall apply:
(a) “Continuous Service with the Company” shall mean uninterrupted service by
the Participant as an employee, director or independent contractor for the
Company or any of its Subsidiaries. For the purposes of the foregoing, a leave
of absence shall not be considered uninterrupted service except as provided in
writing by the Company or as required by law.
(b) “Delivery Date” shall mean the first business day following the date the
Restricted Stock Unit vests, or as soon thereafter as practicable (but no later
than the earlier of (i) the date that is 90 days after the date the Restricted
Stock Unit vests or (ii) the December 31 of the calendar year that includes the
Vesting Date). Notwithstanding the foregoing, in the event of vesting due to a
Normal Retirement, the Delivery Date shall be determined as if the date the
Restricted Stock Unit vested was the Vesting Date.
(c) “Involuntary Termination Without Cause” shall mean a termination of the
Participant’s Continuous Service with the Company other than (A) a Special
Termination, (B) a voluntary termination effectuated by the Participant or (C)
an involuntary termination effectuated by the Company for Cause as defined in
the Plan.
(d) “Vesting Date” shall mean                                                  
            .
(e) “Vesting Proration Fraction” shall mean a fraction the numerator of which is
the number of days elapsed from the Grant Date through the Proration Date and
the denominator of which is the number of days from the Grant Date to the
Vesting Date. In the event of a Special Termination, the Proration Date shall be
the date of the Special Termination. In the event of an Involuntary Termination
Without Cause, the Proration Date shall be the date of such Involuntary
Termination Without Cause.
2. Vesting. The Restricted Stock Units shall vest and become nonforfeitable, if
at all, as follows:
(a) Continuous Service Until the Vesting Date. If the Participant remains in
Continuous Service with the Company until the Vesting Date, 100% of the unvested
and outstanding Restricted Stock Units shall become vested and nonforfeitable on
the Vesting Date.

 

7



--------------------------------------------------------------------------------



 



(b) Termination of Continuous Service.
(A) Special Termination. If the Participant’s Continuous Service with the
Company is terminated due to a Special Termination (i.e., by reason of death or
Disability) prior to the Vesting Date and prior to a Change in Control, the
unvested and outstanding Restricted Stock Units shall become vested and
nonforfeitable to the extent of the number of such unvested Restricted Stock
Units multiplied by the Vesting Proration Fraction on the date of such Special
Termination. The remainder of each Restricted Stock Unit shall be forfeited and
canceled as of the date of such Special Termination.
(B) Involuntary Termination Without Cause. If the Participant’s Continuous
Service with the Company is terminated due to an Involuntary Termination Without
Cause prior to the Vesting Date and prior to a Change in Control, the unvested
and outstanding Restricted Stock Units shall become vested and nonforfeitable to
the extent determine by the Board, in its sole discretion; provided, however,
that the maximum number of Restricted Stock Units that become vested shall not
exceed the number of such unvested Restricted Stock Units multiplied by the
Vesting Proration Fraction on the date of such Involuntary Termination Without
Cause. The remainder of each Restricted Stock Unit shall be forfeited and
canceled as of the date of such Involuntary Termination Without Cause.
(C) Change in Control. If the Participant’s Continuous Service with the Company
is terminated due to a Special Termination (i.e., by reason of death or
Disability) or an Involuntary Termination Without Cause prior to the Vesting
Date and on or after the effective date of the Change in Control, all of the
then unvested and outstanding Restricted Stock Units shall become vested and
nonforfeitable on the date of such Special Termination or Involuntary
Termination Without Cause.
(D) Normal Retirement. If the Participant’s Continuous Service with the Company
is terminated due to the Participant’s Normal Retirement prior to the date that
all of the Restricted Stock Units become vested and nonforfeitable, all of the
Restricted Stock Units that are not vested and nonforfeitable shall become
vested and nonforfeitable on the effective date of such Normal Retirement.
(E) Termination of Continuous Service for Any Other Reason. If the Participant’s
Continuous Service with the Company is terminated prior to the Vesting Date for
any reason, all unvested Restricted Stock Units after the application of the
foregoing provisions of this Section 2(b) shall immediately be forfeited and
canceled effective as of the date on which the Participant’s Continuous Service
with the Company is terminated.

 

8



--------------------------------------------------------------------------------



 



SCHEDULE A
PERFORMANCE-BASED VESTING
(Intended to be performance-based compensation for Section 162(m) purposes)
Name of Participant:                                          
Maximum Restricted Stock Units:                                          
Target Stock Units:                                          
Performance Period: Fiscal years                                          
Grant Date:                                          
1. Definitions. For the purposes of this Schedule A, the following definitions
shall apply:
(a) “Continuous Service with the Company” shall mean uninterrupted service by
the Participant as an employee, director or independent contractor for the
Company or any of its Subsidiaries. For the purposes of the foregoing, a leave
of absence shall not be considered uninterrupted service except as provided in
writing by the Company or as required by law.
(b) “Delivery Date” shall mean the first business day following the Committee
Determination Date (as defined below), or as soon thereafter as practicable (but
no later than the earlier of (i) the date that is 90 days after the date the
Restricted Stock Unit vests or (ii) the December 31 of the calendar year that
includes the Vesting Date). In the event of a Change in Control that does not
result in acceleration of vesting pursuant to Section 9.1 of the Plan (i.e.,
there is an Alternative Award for the Restricted Stock Units as described in
Section 9.2 of the Plan), “Delivery Date” shall mean the date the Restricted
Stock Unit vests, or as soon thereafter as practicable (but no later than the
earlier of (i) the date that is 90 days after the date the Restricted Stock Unit
vests or (ii) the December 31 of the calendar year that includes the Vesting
Date).
(c) “Employment Percentage” shall be determined as follows:
(A) Continuous Service Until the Vesting Date. If the Participant remains in
Continuous Service with the Company until                                 
        , the Employment Percentage shall be                     %. Except as
provided in Section 1(c)(B), prior to the          
                                the Employment Percentage shall be zero.
(B) Termination of Continuous Service.
(i) Special Termination. If the Participant’s Continuous Service with the
Company is terminated prior to the Vesting Date and prior to a Change in Control
due to a Special Termination (i.e., by reason of the Participant’s death or
Disability), the Employment Percentage shall be 100% multiplied by the Vesting
Proration Fraction.

 

9



--------------------------------------------------------------------------------



 



(ii) Involuntary Termination Without Cause. If the Participant’s Continuous
Service with the Company is terminated prior to the Vesting Date and prior to a
Change in Control due to an Involuntary Termination Without Cause, the
Employment Percentage shall be determine by the Board, in its sole discretion;
provided, however, that the maximum value for the Employment Percentage shall be
100% multiplied by the Vesting Proration Fraction.
(iii) Change in Control. If the Participant’s Continuous Service with the
Company is terminated due to a Special Termination (i.e., by reason of death or
Disability) or an Involuntary Termination Without Cause prior to the Vesting
Date and on or after the effective date of the Change in Control, the Employment
Percentage shall be 100%.
(iv) Termination of Continuous Service for Any Other Reason. If the
Participant’s Continuous Service with the Company is discontinued prior to the
Vesting Date for any reason and the Employment Percentage is zero percent (0%)
following the application of the foregoing provisions of this Section 1(c)(B),
all unvested Restricted Stock Units shall immediately be forfeited and canceled
effective as of the date on which the Participant’s Continuous Service with the
Company is terminated.
(d) “Involuntary Termination Without Cause” shall mean a termination of the
Participant’s Continuous Service with the Company other than (A) a Special
Termination, (B) a voluntary termination effectuated by the Participant or (C)
an involuntary termination effectuated by the Company for Cause as defined in
the Plan.
(e) “Percentage of Target Stock Units Earned” shall be determined as follows:
(A) Notwithstanding the provisions of Section 9.2 of the Plan, in the event of a
Change in Control, the Percentage of Target Stock Units Earned shall be 100%.
(B) In all other cases, the Percentage of Target Stock Units Earned shall be
determined as set forth in Section 2(b) of this Schedule A.
(f) “Vesting Date” shall mean the 15th day following the last day of the
Performance Period.
(g) “Vesting Proration Fraction” shall mean a fraction the numerator of which is
the number of days elapsed from the Grant Date through the Proration Date and
the denominator of which is the number of days from the Grant Date to the
Vesting Date. In the event of a Special Termination, the Proration Date shall be
the date of the Special Termination. In the event of an Involuntary Termination
Without Cause, the Proration Date shall be the date of such Involuntary
Termination Without Cause.
2. Vesting formula.

 

10



--------------------------------------------------------------------------------



 



(a) General. The number of Restricted Stock Units that vest and become
nonforfeitable shall be equal to the number of Target Stock Units multiplied by
the Percentage of Target Stock Units Earned multiplied by the Employment
Percentage. No agreement entered into after the Grant Date will be effective to
amend, alter or waive satisfaction of the conditions of the preceding formula
unless such agreement specifically refers to this Agreement.
(b) Determination of the Percentage of Target Stock Units Earned Other than in a
Change in Control. The following table sets forth the percentage of the Target
Stock Units earned at the indicated performance levels (the “Actual
Performance”) over the Performance Period:
[                                         ]
No later than the earlier of (a) thirty (30) days after the receipt by the
Compensation Committee of the audited financial statements for the last year of
the Performance Period or (b) sixty (60) days after the Vesting Date, the
Compensation Committee will determine (the date of such determination being the
“Committee Determination Date”) the Percentage of Target Stock Units Earned
(i.e., will determine the Actual Performance and the relevant percentage
associated with such Actual Performance). No Restricted Stock Units will be
deemed to be vested based upon the attainment of the performance conditions
unless and until the Compensation Committee makes such determination.
Furthermore, the Compensation Committee shall have the sole and absolute
discretion to reduce the Percentage of Target Stock Units Earned below the
percentage determined based on Actual Performance. In no event will the
Compensation Committee have discretion to increase the Percentage of Target
Stock Units Earned above the percentage determined based on Actual Performance.

 

11